[Cite as Lakewood v. Tate , 2018-Ohio-2731.]


                 Court of Appeals of Ohio
                                  EIGHTH APPELLATE DISTRICT
                                     COUNTY OF CUYAHOGA


                                 JOURNAL ENTRY AND OPINION
                                         No. 106153



                                       CITY OF LAKEWOOD

                                                       PLAINTIFF-APPELLEE

                                                 vs.

                                          JOHN A. TATE, III

                                                              DEFENDANT-APPELLANT




                                         JUDGMENT:
                                   REVERSED AND REMANDED



                                       Criminal Appeal from the
                                      Lakewood Municipal Court
                                       Case No. 2017TRD02252

        BEFORE:          Jones, J., McCormack, P.J., and Laster Mays, J.

        RELEASED AND JOURNALIZED: July 12, 2018
ATTORNEY FOR APPELLANT

Mark D. McGraw
820 West Superior Avenue, Suite 800
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Pamela L. Roessner
City of Lakewood Chief Prosecuting Attorney

BY: Andrew N. Fleck
Assistant City Prosecutor
12650 Detroit Avenue
Lakewood, Ohio 44107
LARRY A. JONES, SR., J.:

        {¶1} Defendant-appellant John A. Tate, III (“Tate”) appeals from his judgment of

conviction for violating Lakewood Codified Ordinances 335.072, that was rendered after a bench

trial in the Lakewood Municipal Court.1              This case is on the accelerated calendar pursuant to

App.R. 11.1 and Loc.R. 11.1.2            For the reasons that follow, we reverse and remand for vacation

of Tate’s conviction.

                                    I.   Factual and Procedural History

        {¶2} The record demonstrates that in the early morning hours of Sunday, June 18, 2017,

Tate was stopped in Lakewood, Ohio by Officer Jeffrey Robinson (“Officer Robinson”).

Officer Robinson issued Tate a ticket for violating Lakewood Codified Ordinances 335.072,

which governs “driving under financial responsibility law suspension or cancellation; driving

under nonpayment of judgment suspension.”

        {¶3} Robinson testified that he was doing routine traffic patrol when he observed a car

approaching a “five-point” intersection as the controlling light was about to turn red. The

officer ran the license plate on the car and, as he was doing that, observed that the driver of the

car, Tate, “kind of rolled through the red light, [and] didn’t come to a complete stop.” The

information on the vehicle came back that Tate was the owner of the car and that his license was

under suspension.         Officer Robinson effectuated a stop and informed Tate that he had

information that his license was under suspension.

        {¶4} Tate told the officer that he had driving privileges and attempted to locate his


        1
         Tate represented himself pro se at trial.

        2
         One of the purposes of an accelerated calendar is that it enables us to “render a brief and conclusory
decision more quickly than in a case on the regular calendar where the briefs, facts and legal issues are more
complicated.” Crawford v. Eastland Shopping Mall Assn., 11 Ohio App. 3d 158, 463 N.E.2d 655 (10th Dist.1983).
paperwork verifying same.         Tate could not immediately find the paperwork, so Officer

Robinson told him that he was going to go back to his police cruiser to determine what the

privileges were. The officer was unable to find out exactly what Tate’s driving privileges were,

however. Tate also did not have proof of financial responsibility.

         {¶5} Officer Robinson testified that Tate initially told him that he was coming from

“185th in Rocky River.” Tate changed his story, however, and next told the officer that he was

coming from the Kamm’s corner area of Cleveland and then he said he was coming from a

family reunion on the east side of Cleveland and he was going to his mother’s house in Avon

Lake. Tate told Officer Robinson that he stopped in Lakewood because he was trying to find a

gas station and he got lost.   Officer Robinson testified that, although there were gas stations in

the area, he “didn’t believe his story * * * it didn’t make sense to [him because of] where he was

coming from.” It was the officer’s belief that Tate was driving outside of the parameters of his

privileges.

         {¶6} Officer Robinson testified that he wrote a ticket out for Tate and after he issued it to

him, Tate found his driving privileges paperwork. According to the officer, the privileges were

“very generalized as far as the Cleveland area.        It made some mention of visiting family.”

Originally, the officer had told Tate that his car was going to be towed and he would need to get a

ride to his mother’s house, but since Tate produced his paperwork, Officer Robinson let him

drive.

         {¶7} A copy of Tate’s driving record was admitted into evidence.        The record showed

that Tate had a “court suspension/major offense w/o FRA” from Sandusky County on March 20,

2017, and as a result, his license was suspended from March 20, 2017 through September 20,

2017.

         {¶8} A copy of Tate’s “limited driving privileges” was also admitted into evidence.     The
privileges were effective from March 20, 2017, through September 20, 2017, and, in relevant

part, allowed Tate to drive on weekends to and from his mother’s house in Avon Lake and to and

from his brother’s house in the area of East 77th Street and Central Avenue in Cleveland. The

record indicates that at the relevant time Tate lived in Columbus, Ohio.

       {¶9} On this evidence, the trial court found Tate guilty of violating Lakewood Codified

Ordinances 335.072. The court fined him $250 and imposed court costs; suspended his driver’s

license for 180 days; and imposed 180 days of community control supervision and 180 days in

jail. The trial court also ordered Tate to file proof of financial responsibility with the clerk of

court by the following day; Tate complied.

       {¶10} After his conviction, Tate obtained counsel who filed a motion for relief from

judgment and a motion to supplement the record. Counsel also asked the trial judge to stay the

execution of sentence pending appeal. The trial court did not rule on the motions or on the

request to stay execution of sentence. Tate also filed a motion to stay execution of sentence

with this court, which was denied. He now presents the following five assignments of error for

our review:

       I. The trial court erred by convicting defendant-appellant of a violation of
       Lakewood Municipal Ordinance [§]335.072.

       II. The trial court erred in not granting defendant-appellant’s motion to
       supplement the record.

       III. Assuming the trial court was proceeding under Lakewood Municipal
       Ordinance 335.071, the verdict of guilty was against the manifest weight of the
       evidence.

       IV. The trial court erred in concluding that the traffic ticket operated to confer
       subject matter jurisdiction on the trial court.

       V. The trial court erred when it failed to recognize the protocol set forth in
       O.R.C. Section 4509.101 as the appropriate remedy when a motorist cited for a
       traffic ticket does not provide proof of financial responsibility at the scene of the
       stop.
                                     II.   Law and Analysis

Municipal Court’s Jurisdiction

       {¶11} We first consider Tate’s fourth assignment of error in which he contends that the

Lakewood Municipal Court lacked jurisdiction over his case.

       {¶12} R.C. 2935.17 gives the Supreme Court of Ohio the authority to provide by rule for

the uniform type and language to be used in any affidavit or complaint filed in any court inferior

to the common pleas court for violation of motor vehicle and traffic laws. Under this authority,

the court adopted Traf.R. 3, which provides that the complaint and summons in traffic cases shall

be the Ohio Uniform Traffic Ticket. State v. Maurer, 5th Dist. Stark No. CA-8577, 1991 Ohio

App. LEXIS 5489, 3 (Nov. 12, 1991).

       {¶13} One of the main purposes of the Ohio Traffic Rules is to ensure “simplicity and

uniformity in procedure * * *.” Traf.R. 1(B).

       Simplicity in procedure does not mean unfairness in procedure, or indifference to
       the rights of the prosecution or the defense. It means that traffic court procedure
       is not controlled by the stricter, more elaborate rules that govern procedures in
       more serious cases. Cf. Youngstown v. Starks (1982), 4 Ohio App. 3d 269, 271.
       Therefore, a complaint prepared pursuant to Traf.R. 3 simply needs to advise the
       defendant of the offense with which he is charged, in a manner that can be readily
       understood by a person making a reasonable attempt to understand. Cleveland
       v. Austin (1978), 55 Ohio App. 2d 215, 219 [9 O.O.3d 368].

Barberton v. O’Connor, 17 Ohio St. 3d 218, 221, 478 N.E.2d 803 (1985).

       {¶14} Here, a proper uniform traffic ticket was filed charging Tate with violating

Lakewood Codified Ordinances 335.072, governing driving under suspension for failing to

have insurance; thus, the Lakewood Municipal Court had jurisdiction over the case.

       {¶15} On this record, the Lakewood Municipal Court had jurisdiction over this case and

Tate’s fourth assignment of error is therefore overruled.

Lakewood Codified Ordinances 335.072
       {¶16} In his first assignment of error, Tate challenges his conviction for violating

Lakewood Municipal Ordinances 335.072, which governs “driving under financial responsibility

law suspension or cancellation; driving under a nonpayment of judgment suspension.”

       {¶17} A copy of Tate’s BMV driving record, which was admitted into evidence, shows

that in March 2017, Tate was issued a court suspension out of Sandusky County for “major

offense w/o FRA.” The record indicates that the “major offense” was “OVI,” and we take

judicial notice that “w/o FRA” refers to failure to comply with Ohio’s Financial Responsibility

Act. See, e.g., Lakewood v. Cirino, 8th Dist. Cuyahoga No. 78057, 2001 Ohio App. LEXIS

361, 2 (Feb. 1, 2001).

       {¶18} However, as mentioned, Tate had limited driving privileges.      As relevant to this

appeal, those privileges allowed him to drive on weekends to and from his mother’s house in

Avon Lake and to and from his brother’s house in the area of East 77th Street and Central

Avenue in Cleveland.

       {¶19} Although he initially could not find his paperwork, he ultimately did provide it to

Officer Robinson. The officer stopped Tate on a Sunday, in Lakewood, Ohio, which is a city

Tate could reasonably have had to travel through from Colombus, Ohio, where he lived at the

time, or from the area of East 77th Street and Central Avenue in Cleveland, to get to his mother’s

house in Avon Lake, Ohio. Even Officer Robinson described the privileges as being “very

generalized as far as the Cleveland area.” We further note that Officer Robinson had initially

told Tate that his car was going to have to be towed, but after Tate produced a copy of his

driving privileges, the officer let him continue driving.

       {¶20} On this record, the evidence did not support the conviction. The first assignment

of error is sustained, rendering the remaining assignments of error moot.

       {¶21} Judgment reversed; case remanded for vacation of conviction.
       It is ordered that appellant recover of appellee costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the Lakewood

Municipal Court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.




LARRY A. JONES, SR., JUDGE

TIM McCORMACK, P.J., and
ANITA LASTER MAYS, J., CONCUR